Citation Nr: 1228433	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 11, 1978, to May 26, 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for hypertension.  

The Veteran appealed the November 1999 denial to the Board, which remanded the claim in March 2001 for additional development.  Thereafter, in a July 2004 decision, Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2005 Order, pursuant to a Joint Motion for Remand, the Court vacated the July 2004 decision and remanded the matter to the Board.  In October 2005, the Board remanded the claim for additional development.

Thereafter, in May 2007, the Board denied the claim.  The Veteran appealed that decision to the Court and, in an October 2009 Memorandum Decision, the Court set aside the May 2007 Board decision and remanded the claim to the Board.  The Board remanded the Veteran's claim in April 2010 for additional development.  That development was completed and the appeal was returned to the Board.  

In March 2012, the Board obtained a Veterans Health Administration (VHA) opinion regarding the Veteran's service connection claim.  A copy of that VHA opinion was sent to the Veteran in June 2012.  At that time, the Board also advised the Veteran that he had 60 days to submit additional evidence in connection with his pending claim.  In response, the Veteran indicated that he had no further argument or evidence to submit.  Therefore, the Board will proceed with adjudication of the claim.

As a final preliminary matter, the Board recognizes that, prior to certification of the appeal in October 2011 but subsequent to issuance of the September 2011 supplemental statement of the case, the Veteran submitted a handwritten copy of several VA regulations and a copy of an August 2008 private opinion, which was previously associated with the claims file.  That additional evidence, received in October 2011, was not accompanied by a waiver of RO consideration.  Nevertheless, the Board finds that, because the newly submitted evidence is cumulative of evidence already in the claims folder, those additional submissions do not constitute additional pertinent evidence.  Therefore, remand to the RO is unnecessary.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's hypertension both preexisted active military service and was not aggravated therein. 


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2001 and April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki, 129 S. Ct. at 1696 (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the most recent readjudication in a September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations and a VHA medical opinion with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).   The Court has held that such an evidentiary standard is an onerous one and that the evidence must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  The Board notes that, for a preexisting condition, either the presumption of soundness or the presumption of aggravation applies, but not both, and the determinative factor is whether the condition was noted on the entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2011).

Service connection for some chronic diseases, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his currently diagnosed hypertension was either caused by or first manifested during active service.  Additionally, the theory has also been raised that the Veteran had preexisting hypertension that was permanently aggravated by his military service.

Under VA's governing regulations, at least for rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011). For VA rating purposes, hypertension or systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The record shows that the Veteran originally enlisted in the United States Army Reserve in January 1978, under the Delayed Enlistment Program.  During a January 1978 examination, prior to enlistment, the Veteran was found to have blood pressure readings of 176/110, 136/100, and 150/100.  It also appears that tachycardia was noted on the January 1978 examination report.  The Veteran was referred for a work-up for questionable hypertension.  Examination three days later by a private physician revealed blood pressure readings of 126/80, 120/80, and 120/80.  The previous readings of 176/110, 136/100, and 150/100 were crossed out on the report of examination for enlistment, and were replaced by the new readings of 126/80, 120/80, and 120/80.  Based on the new blood pressure readings, the Veteran was found to be qualified for enlistment.  He was discharged from the Army Reserve on April 10, 1978, and was enlisted into the Regular Army on April 11, 1978.  

Service personnel records show that in April 1978, during the Veteran's first week of physical training for Basic Training, he stated that he could not do any more physical training because his chest hurt.  The Veteran was told that those pains were normal after the first day of Basic Training physical training, but was advised to go to sick call if he thought it was necessary.  Those records also show that during the first two weeks of basic training, the Veteran was on profile for at least eight days during which he participated in no training.  In May 1978, it was noted that the Veteran had not done any training since his arrival and had been on sick call and profile constantly.

Service treatment records show that in April 1978, approximately two weeks after entrance into active duty, the Veteran presented to sick call with complaints of "hyperthyroidism," reporting that he was previously on medications and had been told by his physician that he should not enlist in the military.  He also reported that he had a heart problem.  Blood pressure readings at that time were 180/100, and 180/80 on recheck.  He was referred for a chest x-ray and EKG, which revealed sinus bradycardia, early repolarization, and increased QRS voltage in the precordial leads.  This was determined to be suggestive but not diagnostic of left ventricular hypertrophy.  His blood pressure at the time of the EKG examination was 180/90.  The impression was hypertension and questionable left ventricular enlargement.  The Veteran also was referred for a thyroid profile in April 1978 during which he reported receiving prior "thyroid" treatment the year before in Chicago and being on Valium.  Thyroid testing was normal.  

Thereafter, service treatment records dated in May 1978 show complaints of chest pain with exercise and a heart murmur, and blood pressure readings ranging from 114/72 to 180/100.  The Veteran also subsequently denied a history of cardiac disease and reported that he wanted out of the military.  He did not undergo medical examination at the time of his discharge from service in May 1978.
      
Post-service VA medical records show that in September 1978, the Veteran was hospitalized for complaints of headaches and indigestion.  His blood pressure reading at that time was 190/112, and hypertension was diagnosed.  Upon hospital admission, the Veteran reported that hypertension was diagnosed one year prior to admission and that his sister, who was noted to be in her thirties, also suffered from hypertension and heart disease.  After admission, the Veteran's blood pressure came down on diuretics alone and was thought to be essential.  The October 1978 VA hospital summary notes that one year prior to admission, the Veteran was hospitalized in Chicago for hypertension, which was controlled by Valium only.  

VA medical records thereafter show treatment for hypertension and bradycardia as early as May 1982.  At that time, the Veteran reported that he was on blood pressure medications but had been out of medication for two months and he seldom had headaches.  The Veteran continued to seek periodic VA treatment for blood pressure medication refills in the late 1980s and early 1990s.  Thereafter, in the early 1990s, he began receiving private treatment for hypertension and has continued to receive private and VA treatment for his condition through the present.

In support of a September 1999 application for VA pension benefits, the Veteran reported a history of treatment for high blood pressure dating back to 1975.  Despite that report, and the other evidence indicating treatment for hypertension prior to service including the September 1978 report of a diagnosis of hypertension sometime around September 1977, the Veteran has subsequently denied that he had hypertension prior to service.  Considering the Veteran's contradictory statements regarding the onset of his hypertension, and as it appears that the Veteran is amending his allegations in furtherance of a claim for benefits, the Board finds that he is not a reliable historian and that his statements regarding the date of onset of his hypertension lack credibility.

Nevertheless, the Veteran has undergone several VA examinations in relation to his claim for service connection for hypertension.  On VA examination in November 1999, the examiner diagnosed hypertension but did not comment as to the approximate date of onset.  Thereafter, VA examiners concluded in July 2002, February 2006, and October 2006, that the Veteran's hypertension had manifested prior to his entry into active service.  In so concluding, it was determined that at the time of the Veteran's entry into service, he likely had undiagnosed labile hypertension which subsequently became fixed.  That determination was based on data which showed that he had elevated blood pressure readings at the time of his initial examination for entry into service, in addition to the electrocardiographic changes (early repolarization and increased precordial QRS voltage) present on EKG, which were determined to be consistent with a diagnosis of hypertension.  Additionally, his hypertension was confirmed within one month of his entry into service, rendering, in the examiners' opinion, a much greater than 50 percent likelihood that his hypertension existed prior to his entry into service.  Further, the July 2002 and February 2006 opinions found that there was nothing in the records to suggest that the Veteran's hypertension was aggravated by or advanced beyond the normal progression in service. 

In support of his claim, the Veteran has submitted an August 2008 private medical opinion indicating that there is well under 50 percent probability that the Veteran had hypertension on entrance into service and that it is far more likely that the Veteran's hypertension was first recognized in service with the stress of basic training.  The private physician noted that the Veteran seems to have a significant element of labile or "white coat" hypertension, which would have exaggerated his normal blood pressure.  The examiner also found that the Veteran's hypertension likely did not preexist his military service because of a lack of family history of hypertension.  However, that physician did not indicate a review of the Veteran's claims file and the Board observes that a number of assertions by the physician are incorrect and/or directly contradicted by other evidence of record.  For example, the physician incorrectly stated the length of time the Veteran was in active service, the reason for the Veteran's separation from service, that the Veteran was hospitalized for two weeks during active service, and that the Veteran's sister was not diagnosed with hypertension until her fifties. 

An additional VA medical opinion was sought and in an April 2010 VA examination report and an August 2010 addendum, a VA examiner opined that, while there is evidence that the Veteran's hypertension preexisted service, a conclusion that there is clear and unmistakable evidence of preexisting hypertension would be speculative.  The examiner noted that it is not unusual for hypertension to go undiscovered for a period of time if there are no symptoms, and found that the electrocardiogram showing high voltage consistent with left ventricular hypertrophy early in the Veteran's military career would be consistent with having hypertension for a period of time.  The examiner also noted that there was no record of initiation of antihypertensive medication during the Veteran's military service.  However, the examiner found that the Veteran's blood pressure readings noted in service were higher when he was being examined and were consistent with a "white coat" response.  The examiner concluded that since hypertension was noted prior to basic training, it is unlikely that the stress of basic training caused his hypertension.  However, the VA examiner found that it was as likely as not that military service aggravated the hypertension beyond the natural progress expected by five percent.  In August 2011, a different VA examiner also provided an opinion, based on a stated review of the claims file, that it was as likely as not that the Veteran's hypertension was aggravated by service by five percent.

In light of the conflicting medical evidence, in February 2012, the Board requested a VHA opinion from a specialist in internal medicine regarding whether the Veteran's hypertension preexisted service and was aggravated therein, or was otherwise related to his active service.  Specifically, the Board asked the examiner whether there was clear and unmistakable evidence that the Veteran's hypertension preexisted service.  If so, the examiner was asked to assess the probability that the Veteran's preexisting hypertension increased in severity during service and, if an increase was found, to discuss whether any increase was due to the natural progress of the disease or represented a permanent increase in disability beyond the natural progression of the disease.  The Board also requested that, if an increase in severity was found, the examiner address whether there was clear and unmistakable evidence that the Veteran's hypertension was not increased in severity beyond the natural progress of the disease.  Finally, the Board requested that the examiner address the probability that the Veteran's current hypertension was caused or aggravated by any other aspect of the Veteran's active service.

In March 2012, an opinion was received from a VA physician specializing in internal medicine, who determined that it could not be confirmed that the Veteran did not have hypertension prior to service.  The VHA examiner indicated that it is less likely than not that any preexisting hypertension increased in severity during the short period of active service.  Additionally, the examiner found that due to the short period of service, if any increase in severity was found, it would be due to the natural progress of the disease and not beyond.  Finally, the VHA examiner opined that it is less likely as not that the Veteran's hypertension was aggravated by his short period of service.

The Board finds that clear and unmistakable evidence demonstrates that the Veteran's hypertension preexisted service.  The evidence shows that, upon examination in January 1978, the Veteran had significantly elevated blood pressure readings and was referred for a work-up for questionable hypertension.  Although he returned with purportedly normal blood pressure readings taken by a private physician and was accepted into service, he continued to exhibit elevated blood pressure readings immediately during service, despite being put on profile and not fully participating in physical activity.  Furthermore, electrocardiogram testing during service revealed findings that were subsequently determined by a VA examiner to be consistent with having hypertension for a period of time.  Additionally, the Board finds probative that, during treatment in service and during treatment in the months just following separation service, the Veteran reported a history of diagnosis and treatment for hypertension prior to service.  The Board finds particularly probative the Veteran's statements made during post-service treatment in September 1978 and October 1978, indicating that he was hospitalized and diagnosed with hypertension one year prior, as those statements were made in furtherance of treatment.  

Finally, the Board observes that each competent and credible VA opinion has found evidence that the Veteran's hypertension preexisted service, though not necessarily in the express term of "clear and unmistakable evidence."  The opinions, together, contribute to meeting the high burden of that standard.  See Horn, 25 Vet. App. at 243 (indicating that an opinion need not constitute, but may contribute to, clear and unmistakable evidence).


Specifically, the July 2002 VA examiner stated that, after reviewing the claims file, "the [Veteran] did have hypertension that began prior to service."  A subsequent February 2006 opinion from a different examiner concluded that "it is more likely than not that this [Veteran] had labile hypertension undiagnosed prior to his initial service examination."  That examiner also provided an October 2006 opinion stating that "the data predominantly indicates that the patient was hypertensive prior to induction into the service."  The February 2006 VA examiner also provided an opinion in April 2010 that, although he could not state that without speculation that the Veteran's hypertension preexisted service, the EKG findings in service were consistent with the Veteran having hypertension for a period of time, it was not unusual for a patient to have hypertension for a significant period of time without it being discovered, and, although it is possible that the Veteran's elevated readings upon entrance represented "white coat" hypertension as mentioned by the August 2008 private examiner, the fact that hypertension was subsequently confirmed, persisted, and required medication, makes it more likely than not that the elevated readings upon entrance examination were correct and indicative of his status.  Finally, in a March 2012 opinion, a VHA examiner stated that it could not be confirmed that the Veteran did not have hypertension prior to enlistment.

With respect to the August 2011 VA opinion that the Veteran's hypertension was at least as likely as not aggravated by his military service by five percent, the Board finds that the opinion is not inconsistent with the prior VA opinions, indicating that hypertension preexisted service.  In this regard, although the August 2011 examiner did not explicitly state that hypertension preexisted service, a finding that active service aggravated a condition presumes that the condition preexisted service because in order for a condition to be aggravated, it must first exist.  Therefore, in the absence of an opinion that the Veteran's condition was caused by service, or an opinion that the Veteran's condition did not preexist service, the August 2011 VA examiner's finding of aggravation, as stated, supports a preexisting disability.  

The Board acknowledges that the VA examiner who provided the February 2006 and October 2006 opinions subsequently stated in an August 2010 addendum that the Veteran was not conclusively shown to have been hypertensive upon admission to service but that his condition was aggravated by five percent therein.  Again, that opinion is not wholly inconsistent with the prior opinions, in that it does not state that the Veteran did not have hypertension prior to service, but rather that it was not conclusively shown upon entrance.  Furthermore, if one were to interpret the opinion as indicating that the Veteran did not have preexisting hypertension, the opinion would be inherently contradictory.  Specifically, if hypertension did not preexist service, it could not have been aggravated therein.  Instead, it would have been caused by or first manifested in service.  However, the August 2010 examiner, did not provide an opinion that the Veteran's hypertension was caused by or first manifested in service.  On the contrary, in his April 2010 opinion, the August 2010 VA examiner expressly found that it was unlikely that the stress of basic training caused the Veteran's hypertension.  

As for the sole opinion that the Veteran did not have hypertension prior to service, the Board accords that August 2008 private opinion no probative value for reasons set forth in detail below.  Briefly, however, the Board notes that it does not appear that the physician reviewed the Veteran's claims file, including the 1978 reports of hypertension diagnosed prior to service, and the private opinion is otherwise contradicted by evidence in the record.  It appears that the opinion was based solely on the Veteran's unsubstantiated reports and an inaccurate factual basis, and therefore, is accorded little to no weight.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  
 
Accordingly, given the findings upon entrance examination, the EKG findings and blood pressure readings during service, the Veteran's probative 1978 statements regarding hypertension existing prior to service, and the various VA opinions indicating that the Veteran's hypertension preexisted service, the Board finds that it is not debatable and that reasonable minds could only conclude that the Veteran's hypertension preexisted service.  Thus, the Board finds that the first prong (preexisting condition prong) of the presumption of soundness is sufficiently rebutted.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA opinions in July 2002, February 2006, and October 2006, collectively indicating that the Veteran's hypertension manifested prior to his entry into active service and did not increase beyond its normal progression therein, and the March 2012 VHA examiner's opinion, indicating that there is less than a 50 percent probability that the Veteran's hypertension increased in severity during his short period of service, to be the most probative and persuasive evidence of record pertaining to the nature of the Veteran's hypertension during service.  In placing great weight on the July 2002, February 2006, October 2006, and March 2012 opinions, the Board considers it significant that those opinions were based on a thorough and detailed examination the Veteran's claims folder.  Additionally, the VA examiner who provided the February 2006 and October 2006 opinions based his conclusions on examination of the Veteran.  Moreover, those opinions were undertaken directly to address the issue on appeal and, with respect to the February 2006 and October 2006 opinions, were supported by a detailed rationale that took into account pertinent evidence of record including the Veteran's blood pressure readings noted during January 1978 examination, EKG findings in service, and the course of the Veteran's condition in service and post service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

In contrast, the Board accords no probative weight to the August 2008 private medical opinion indicating that that is unlikely that the Veteran had hypertension prior to service and that it is far more likely that the Veteran's hypertension was first recognized in service with the stress of basic training.  Although that opinion was supported by some rationale, there is no indication that it was predicated on a review of the Veteran's claims file, or that the physician was otherwise familiar with the Veteran's pertinent military or medical history.  In this regard, as noted above, a number of assertions by the physician are incorrect and/or directly contradicted by other evidence of record.  Additionally, the physician did not reconcile the opinion with the evidence dated in October 1978 indicating a history of treatment for hypertension prior to service.  Instead, it appears that the opinion was based entirely on the Veteran's own unsubstantiated statements.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black, 5 Vet. App. at 177; Swann, 5 Vet. App. at 229; Reonal, 5 Vet. App. at 458.  Thus, that examiner's notation is of no probative value and does not provide competent evidence of in-service aggravation of hypertension.

The Board recognizes that the VA examiner who provided the February 2006 and October 2006 opinions subsequently opined in April 2010 and August 2010 that a conclusion that there is clear and unmistakable evidence of preexisting hypertension would be speculative, and that there was not conclusive evidence that the Veteran was hypertensive upon entrance into service.  Those opinions further found that the Veteran's hypertension was aggravated by his military service by five percent.  A different VA examiner also opined in August 2011 that the Veteran's hypertension was aggravated by his military service by five percent.  However, those opinions offered no rationale for the conclusion that the Veteran's recognized short period of service permanently worsened the Veteran's hypertension beyond its natural progression, and are therefore, of little probative value.  Sklar, 5 Vet. App. at 140.  Furthermore, those opinions did not address the evidence that the Veteran was on profile or sick call for much of that short period of service, nor did they reconcile the fact that the Veteran was not prescribed antihypertensive medication in service with their findings of aggravation.  Therefore, as they pertain to aggravation, they are of little probative value.

Furthermore, with respect to the August 2010 opinion, the examiner appears to attribute the Veteran's elevated blood pressure readings in service to "white coat" syndrome in support of a conclusion that the Veteran's hypertension did not preexist service.  However, he does not reconcile that finding with his conclusion that the Veteran's hypertension underwent a permanent worsening by five percent during service.  Nor did he adequately reconcile his conclusion with his earlier opinion that the data "predominantly" showed preexisting hypertension, an opinion which was supported by rationale.  Although in his August 2010 opinion, the examiner did address blood pressure readings in service and the possibility of "white coat" syndrome, he did not address the EKG findings in service which he previously found to indicate hypertension for some time.  Nor did he reconcile his opinion with the Veteran's statements regarding hypertension preexisting service.  Moreover, as noted above, the April 2010 and August 2010 opinions are inherently contradictory, in that the examiner stated that it was not conclusive that the Veteran was hypertensive upon entrance into service, but that his condition was aggravated therein, which suggests a preexisting condition.  However, the examiner also found that the Veteran's military service did not cause his hypertension.  Therefore, from those opinions, the etiology of the Veteran's hypertension is not clear.

The Board recognizes that the Veteran has provided competent lay testimony of treatment for hypertension since service, and that evidence shows current treatment for hypertension.  Nevertheless, the Board finds it significant that no competent and credible evidence in the Veteran's post-service treatment records indicates that his current hypertension condition was aggravated beyond its normal progression during active duty.  In this regard, service medical records show elevated blood pressure readings upon entrance examination, followed by intermittent elevated blood pressure readings during service.  However, the Veteran was not prescribed antihypertensive medications during service, and elevated readings in service have been attributed by two physicians to white coat syndrome.  Additionally, three competent and credible VA opinions have indicated that the Veteran's hypertension did not increase in severity or was not aggravated beyond its normal progression during his short period of service.  Additionally, VA medical records from September 1978 note that the Veteran was hospitalized due to hypertension prior to service, and the first evidence that the Veteran was prescribed ongoing medication for his hypertension is dated in 1982, several years after service.

Therefore, the post-service treatment records are not inconsistent with the July 2002, February 2006, and March 2012 opinions, which collectively constitute clear and unmistakable evidence that the Veteran's preexisting hypertension had not been permanently aggravated in service and were supported by a thorough review of the clinical evidence of record.  Based on the foregoing, as noted previously, the weight of the evidence of record shows clearly and unmistakably that the Veteran's hypertension preexisted service.  Furthermore, the Board finds that the evidence also shows clearly and unmistakably that the pre-existing hypertension was not permanently worsened or aggravated, by service.  Thus, VA has met its high burden of rebutting the second prong (no in-service aggravation prong) of the presumption of soundness.  As detailed previously, VA bears the burden of rebutting both prongs of the presumption of soundness and the burden does not shift to the Veteran as it does when a condition is noted at entrance.  See Wagner, 370 F.3d at 1089; Horn, 25 Vet. App. at 231.  In view of the finding that the presumption of soundness has been rebutted, service connection is not warranted for hypertension.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that the provisions pertaining to service connection for chronic diseases are also not for application because those provisions relate to diseases that first manifests within a year after service and not prior to service as is the case here.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's assertions that his hypertension arose in active service or, if it preexisted service, was aggravated therein.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, hypertension is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the diagnosis requires medical training.  The Veteran does not have the medical expertise to diagnose himself with that disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau, 492 F.3d at 1372.  The Board has also considered the Veteran's current assertions that his hypertension did not exist prior to service, but rather first manifested during active service.  In this context, the Board has reason to question the credibility of the Veteran's current assertions as they are inconsistent with his prior statements and other evidence of record as detailed above.  In any case, the competent and probative medical evidence shows that his hypertension clearly and unmistakably preexisted service and was not aggravated therein.

In sum, clear and unmistakable evidence demonstrates that the Veteran's hypertension preexisted service and was not aggravated therein.  Therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


